MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET 4

DIRECTION RESTERE À L'ECONOMIE

FORESTIERE

DIRECTION DES FORET:
SERVICE DE LA GESTION FORESTIERE

N°_7 JMEFE/CAB/DGEF/DF/SGF.- &

Convention d'Aménagement et de Transformation Industrielle pour
la mise en valeur des Unités Forestières d'Exploitation 5-c (Bloc
Ngouha II Sud), Nyanga et des superficies forestières de 282.588 ha
et 22.588 ha, situées, respectivement, dans les Unités Forestières
d'Aménagement Sud 5 (Kibangou) et Sud 7 (Mossendjo). :

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté par Son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci-dessous
désigné « le Gouvernement », d'une part,

Et

La Congolaise Industrielle des Bois du Niari, représenté par Monsieur KONG ING TEE,
ci-dessous désigné « la Société », d'autre part, ? ;

Autrement désignés « les parties » l e

Il a été convenu de conclure la présente convention, conformément à la politique de
gestion durable des forêts et aux stratégies de développement du secteur. forestier”
national, définies par le Gouvernement. EL L i

TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : De l'objet et de la durée de la convention

Article premier: La présente convention a pour objet la mise en valeur des Unités
Forestières d'Exploitation 5-c (Bloc Ngouha 1! Sud), Nyanga et des superficies
forestières de 282.588 ha et 22.588 ha situées, respectivement, dans les Unités
Forestières d'Aménagement Sud 5 (Kibangou) et Sud 7 (Mossendjo).

Article 2 : La durée de la présente convention est fixée à 15 ans à compter de la date
de signature de l'arrêté d'approbation de ladite convention.

A la suite de l'adoption des plans d'aménagement durable prévues à l'article 12 c-
dessous, la durée de la convention pourrait être modifiée, en fonction des directives
desdits plans, pour tenir en compte des dispositions de l'article 67 de loi n° 16-2000 du
20 novembre 2000 portant Code Forestier susvisée.

Cette convention est renouvelable, après son évaluation par l'Administration des Eaux
et Forêts, tel que prévu à l'article 32 ci-dessous.

Chapitre Il : De la dénomination - du siège social — de l’objet et du capital
Social de la Société

Article 3 : Lä Société est constituée en société Anonyme à Responsabilité Limitée de
Droit Congolais, dénommée Congolaise Industrielle des Bois du Nirai (CIBN).

Son siège social est fixé à Pointe-Noire BP : 883 République du Congo.

il pourra être transféré en tout autre endroit de la République du Congo par décision de
la majorité des actionnaires, réunis en Assemblée Générale Extraordinaire

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et 2
commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des actionnaires
et entreprendre des actions pouvant développer ses activités, ainsi que.toute opération
commerciale, mobilière se rattachant directement ou indirectement à l'objet de le
société

Article 5 : Le capital social de la Société est fixé à FCFA 10.000.000 Toutefois, il devra
être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par
incorporation des réserves ou des provisions ayant vocation à être incorporées au
capital social et par apport en nature, au plus tard la fin du mois de décembre 2004

Article 6 : Le montant actuel du capital social, divisé en 1.000 agtions de F CFA 10.000
chacune, est repartie de la manière suivante :

Actionnaires Nombre Valeur d'une | Valeur Totale
bi d'actions action FCFA
TAMAN INDUSTRIES 85 10.000 8.500.000
CONGOGINVEST.SARL 75 10.000 750.000
ECV.B.P 75 10.000 750.000
Total 100 = 10.000.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable

approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes

législatifs et réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DES CONCESSIONS FORESTIERES
ATTRIBUEES

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés visés dans l'arrêté portant
approbation de cette convention, la Société est autorisée à exploiter les Unités
Forestières d'Exploitation 5-c (Bloc Ngouha Il Sud), Nyanga et des superficies de
282.588 ha et 22.588 ha situées, respectivement, dans les Unités: Forestières

d'Aménagement Sud 5 (Kibangou) et Sud 7 (Mossendjo).

Les superficies attribuées à la Congolaise Industrielle des Bois du Niari sont définies
ainsi qu'il suit :

UFE 5-c (Bloc Ngouha Il Sud) :

«A l'Ouest : par la route nationale n° 3 depuis le carrefour avec la route Ngouha Il
Loubetsi jusqu'au village Pana-Pama ;

*< Au Nord: du vilage Pana-Pama, une droite orientée géographiquement sur
307° jusqu'au village Souangui (layon limite sud de l'UFE Ngouha 2-Nord) ;

< A l'Est: par la route Dimani-Ngouha il du village Souangui jusqu'à la rivière
Loufoula ; puis de cette rivière en aval jusqu'à la route Ngouha II-Loubetsi :

« Au Sud: - de la rivière Loufoula, par la route Ngouha Il-Loubetsi jusqu'au
carrefour avec la route nationale n° 3 (route du Gabon) ; à É

UFE Nyanga :

— Le point A est la confluence des rivières Nyanga et Bibaka ; a;
— Le point B est la confluence des rivières Nyanga et Doubassi ;
— Le point C est la source de la rivière Doubassi ;

- Le point D est situé à l'Est géographique de C, sur une distance de 6.300 m environ

(source de la Léboulou) ;
- Le point E est situé sur le parallèle 2°58'49"S, en suivant en aval le cours de la
rivière Léboulou ;

\ |
- Le point F est situé à l'Est géographique de E, sur une distance de 15.000 m
environ : É

_ Le point G est situé au Nord géographique de F, sur une distance de 27.800 m
environ ;

- Le point H est situé à l'Ouest géographique de G, sur une distance de 8.400 m
environ ; É

_ Le point | est situé au Nord géographique de H, sur une distance de 13.200
m environ;

- Le point J est situé à l'Est géographique de 1, sur une distance de 21.000 m environ:

_ Le point K est situé au Nord géographique de J, sur une distance de 19.800
m environ;

- Le point Lest situé à l'Ouest géographique de K, sur la rivière Nyanga :

- Le point M est situé sur le parallèle 2°26'S, sur la limite frontalière Congo-Gabon, en
remontant le cours de la rivière Nyanga :

— Le point N est situé à l'Ouest géographique de M, sur la rivière Bibaka, en longeant
la limite frontalière Congo-Gabon ;

Le polygone se ferme en suivant la rivière Bibaka en aval jusqu'au point d'origine A.
Unité Forestière d'Exploitation de 282.588 hectares

- Le point O est situé au village Mbaka sur la route Mossendjo-Mayoko (voie
Comilog) :

Le point À est situé sur la Louessé, à 1.600 mètres du point d'origine ©, suivant un
orientement géographique de 90° ;

- Le point B est situé sur la rivière Mpoukou, à l'Est géographique du point À

- De ce point, on suit la rivière Mpoukou en aval jusqu'à son confluent avec la rivière
Moaba (point C) ;

- Le point D est situé à la source de la rivière Koumou à 17 000 mètres du point C,
suivant un orientement géographique de 60° ;

- De ce point, on suit la rivière Koumou vers l'aval jusqu'à son confluent avec la rivière
Mandoro (point E) :

- Du point E, on remonte la Mandoro jusqu'à la route Lissoukou-Bambama, au village
Tséké (Point F) : :

- Le point G est situé à 2.000 mètres du point F, suivant un orientement géographique
de 28°, ‘

- Le point H est situé sur la Louessé à l'Ouest géographique du point G ;

- Du point H, on suit la Louessé en aval jusqu'au croisement de layon plein Ouest
depuis le bac de la Louessé jusqu'à la rivière ltsibou (limite Nord de la superficie
affectée à l'ENEF de Mossendjo point |) .; < | €

- Le point J'est situé à l'Ouest géographique du point | sur la rivière fisibou;

- Du point J, on suit la rivière ltsibou, en aval jusqu'à sa confluehce-avéc la Loupama

{point K) suivant un orientement géographique de 13°;

Le point L est situé à 1.800 mètres, du point K ;

Le point M est situé à 21.000 mètres, du point L suivant un orientement

géographique de 56° :

- Le point Nest situé à 3.600 mètres, à l'Est géographique du point M ;

Le point P est situé à 27.800 mètres, au Nord géographique du point M;

- Le point Q est situé à 8.400 mètres, à l'Ouest géographique du point P :

- Le point R est situé à 13.200 mètres, au Nord géographique du point Q :

- Le point S est situé à 2.100 mètres, à l'Est géographique du point R :

- Le point T est situé à 19.800 métres, au Nord géographique du point S :

-_ Le point U est situé à l'Ouest géographique du point T sur la rivière Nyanga ;

de ce point, on remonte la Nyanga, jusqu'à son confluent avec la rivière Léboulou

(point V) : F
- Le point W est situé sur la rivière Nyanga, à 2.000 mètres du point V suivant un

orientement géographique de 36° :
- Le point X est situé sur la Louéssé .à l'Est géographique du point W :
- De ce point, on suit la Louéssé, en aval jusqu'au point A où se referme le polygone.

Unité Forestière d'Exploitation de 22.588 hectares

le point d'origine O est situé au confluent des rivières Louéssé et Mpoukou ;

- le point À est confondu avec le point d'origine O ;

-_ le point B est situé à l'Ouest géographique du point À sur la rivière Itsibou ;

- le point C est situé sur la route Makebana-Mossendjo suivant un orientement
géographique de 54° :

-_ du point C, on suit la route Makabana-Mossendjo jusqu'au bac de la rivière ltsibou

(point D) :
- le point E est situé à l'Est géographique du point D sur la Louessé (layon Est-Ouest

limite sud de là superficie forestière affectée à l'ENEF de Mossendjo.

Le polygone se referme en aval de la rivière Louéssé jusqu'au point d'origine ©.
TITRE TROISIEME : ENGAGEMENTS DES PARTIES

Chapitre | : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière du Niari, dans les délais prescrits par la réglementation en vigueur :

- en transmettant les états de production à l'Administration des Eaux et'Forêts, dans
les délais prévus par les textes réglementaires en vigueur ; L :

- en ne cédant, ni en sous-traitant l'exploitation des superficies foreslièreés concédées
Article 10 : La Société s'engage à atteindre le volume maximum annuel des superficies
concédées, conformément au planning présenté dans le cahier de charges particulier,
sauf crise du marché ou cas de force majeure

Article 11: La Société s'engage à mettre en valeur l'ensemble des superficies
concédées, conformément aux normes techniques établies par l'Administration des
Eaux et Forêts, aux prescriptions de ladite convention et aux dispositions du cahier de
charges particulier.

Article 12 : La Société s'engage à élaborer, sous le contrôle des services compétents
du Ministère chargé des Eaux et Forêts, les plans d'aménagement durable des
superficies forestières concédées, dans un délai d'un (01) an à compter de la date de
signature de l'arrêté d'approbation de la présente convention. in

A cet effet, elle devra créée en son sein une cellule chargée de coordonner l'élaboration
et la mise en œuvre de ces plans d'aménagement.

L'élaboration des plans d'aménagement se fera avec l'appui d'un bureau d'études
compétent; suivant les normes édictées par la Direction générale de l'Economie
Forestière.

Les conditions d'élaboration du plan d'aménagement durable seront précisées dans un
protocole d'accord à conclure entre la Direction Générale de l'Economie Forestière et la

Société.
Un avenant à la présente convention sera signé entre les parties après l'adoption des

plans d'aménagement durable, pour prendre en compte les prescriptions et préciser les
modalités de mise en œuvre desdits plans.

Article 13: la Société s'engage à financer l'élaboratioñ des plans d'aménagement
durable des superficies concédées.

Article 14 : La Société s'engage à mettre en œuvre les plans d'aménagement durable
des superficies forestières concédées à élaborer, mentionnés à l'article 12 ci-dessus.

Les dépenses relatives à la mise en œuvre des plans d'aménagement sont à la charge
de la Société. Toutefois, celle-ci peut, avec l'appui du département des Eaux et Forêts,
rechercher des financements extérieurs, pour réaliser certaines actions, notamment
celles liées à la gestion et à la conservation de la diversité biologique

Articla 15 : La Société s'engage à installer les unités de transformation à Mossendjo et
à implanter une unité de déroulage de bois dans le Niari, selon le programme
d'investissement et le planning de production, présentés dans le cahier de charges
particulier.

A cet effet, la Société soumet chaque année à la Direction Départementale de
l'Economie Forestière, un programme annuel d'investissements au moment du dépôt
des éléments pour l'obtention pour la coupe annuelle SET

La production devra être diversifiée. PL

Article 16: La Société s'engage à assurer la bonne exécütion du programme
d'investissement, conformément au planning retenu dans le cahier de charges
particulier, sauf cas de force majeur, prévue à l'article 28 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash
flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long
terme.

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18 : La société s'engage à porter l'effectif du personnel de 363 agents en 2004
Va 560 en l'an 2007, selon les détails précisés dans le cahier de charges particulier.

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans les superficies concédées.

Elle s'engage notamment à assurer le financement de la mise en place et du
fonctionnement des « Unités de Surveillance et de Lutte Anti-Braconnage » (USLAB),
suivant un protocole d'accord à établir avec la Direction Générale de l'Economie

Forestière.

Article 20 : La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département du Niari, tels que prévus au cahier de charges particulier de
cette convention.

Chapitre Il : Des engagements du Gouvernement

Article 21: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents du
Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 22 : Le Gouvernement s'engage à maintenir le volume maximum annuel des
superficies forestières concédées jusqu'à l'adoption des plans d'aménagement, sauf en
cas de crise sur le marché de bois ou de force majeure.

Article 23 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE En

Chapitre ! : De la modification et de la révision
Article 24 : Certaines dispositions de la présente convention ‘peuvent ‘être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des parties l'exige,
ou encore lorsque son exécution devient impossible en raison de la force majeure.

Article 25: Toute demande de modification de la présente convention devra être
formulée par écrit, par la partie qui prend l'initiative de la modification, avec les
propositions de modifications adressées à l'autre partig, deux mois avant.

Cette modification n'entrera en vigueur que si elle est signée par les parties
contractantes. à

Chapitre Il : De la résiliation de la convention

Article 26: En cas de non observation des engagements pris par La Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, après
une mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les cas,
ne doivent pas dépasser trois mois, la convention est résiliée de plein droit, sans

préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de manquements graves à la législation et
à la réglementation forestières en vigueur, dûment constatés et notifiés à la Société par

l'Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 27 : Les dispositions de l'article 26 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans un délai d'un an,
à compter de la date de signature de son arrêté d'approbation ou encore lorsque les
activités du chantier sont arrêtées pendant’un an, sauf cas de force majeure défini à
l'article 28 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts

Chapitre III : Du cas de force majeure

Article 28: Est qualifié de «cas de force majeure » tout événement indépendant,
incertain et imprévisible, extérieur à la Société et susceptible de nuire aux conditions
dans lesquelles il doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue pas
un cas de force majeure.

Article 29: Au cas où l'effet de force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si au contraire, l'effet de force majeure dure plus de six.mois, l'une des parties peut
soumettre la situation à l'autre, en vue de sa résolution. ÿ

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 30 : Les parties conviennent de régler à l'amiable tout différend qui résulterait de
l'exécution de cette convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige sera porté devant le Tribunal
de Commerce du siège social de la Société.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 31 : En cas de liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier sont applicables de plein droit.

Article 32: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts.

\,

De même, au terme de la validité de la présente convention, une évaluation finale sera
effectuée par les services précités qui jugeront de l'opportunité de sa reconduction.

Article 33 : Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire =

Article 34: La présente convention, qui abroge le Contrat de Transformation

Industrielle n°2/MEFPRH/CAB/DGEF/DF-SGF du 19 avril 2001, sera approuvée par
arrêté du Ministre chargé des Eaux et Forêts, et entrera en vigueur à compter de la date

de signature dudit arrêté.

Fait à Brazzaville, le 23 Avril'2004

æ Pour la Société, Pour le Gouvernement,

Le Gérant, Le Ministre de l'Economie Forestière
et de l'Environnement,

PA 1% '

M ING TEE

